 

USDC SDNY

| DOCUMENT

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

x
MARCUS GREEN, :
Petitioner,
ORDER
Vv. —
LETITIA JAMES, 15 CV 2825 (VB)
Respondent.
x

 

On June 30, 2021, petitioner filed a notice of appeal and a motion for leave to proceed in
forma pauperis on appeal. (Docs. ##43, 43-1).

Petitioner’s motion for leave to proceed in forma pauperis on appeal is DENIED. In its
June 21, 2021, Memorandum Opinion and Order adopting the Report and Recommendation of
Magistrate Judge Andrew E. Krause, the Court certified, pursuant to 28 U.S.C. § 1915(a)(3), that
any appeal from its order would not be taken in good faith, and therefore in forma pauperis status
was denied for the purpose of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45
(1962).

Petitioner has provided no reason or argument for why the Court should reconsider that

decision. Accordingly, petitioner’s motion for leave to proceed in forma pauperis on appeal is
DENIED.

Chambers will mail a copy of this Order to plaintiff at the address on the docket.

Dated: July 2, 2021
White Plains, NY
SO ORDERED:

Vw Vr

Vincent L. Briccetti
United States District Judge

 

BLECTRONICALLY FILED

 
